        Case 1-18-43997-cec                 Doc 89         Filed 06/11/19      Entered 06/11/19 12:37:15




                                                                       Hearing Date: August 6, 2019
                                                                       Hearing Time: 3:00 p.m.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

In re:

Kum Gang, Inc.,
                                                                                   Chapter 11

                              Debtor.                                              Case No. 18-43997 (CEC)

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                             NOTICE OF HEARING

           PLEASE TAKE NOTICE that upon the annexed Application, William K. Harrington,

the United States Trustee for Region 2, will move this Court before the Honorable Carla E.

Craig, Chief United States Bankruptcy Judge, at the Conrad B. Duberstein Courthouse, United

States Bankruptcy Court for the Eastern District of New York, 271-C Cadman Plaza East,

Brooklyn, New York 11201 on August 6, 2019, at 3 p.m., for the approval of a Stipulation and

Proposed Order (the “Stipulation”) Dismissing the chapter 11 case of Kum Gang, Inc. (the

“Debtor”). The Application and the Stipulation are on file with the Clerk of the Bankruptcy

Court and can also be obtained from the Office of the United States Trustee, at 201 Varick

Street, Suite 1006, New York, New York 10014, attention: Nazar Khodorovsky, Esq.

           PLEASE TAKE FURTHER NOTICE that any responsive papers should be filed with

 the Court and personally served on the United States Trustee, at the U.S. Federal Office

 Building, 201 Varick Street, Suite 1006, New York, New York 10014, to the attention of

 Nazar Khodorovsky, Esq., no later than seven (7) days prior to the return date set forth above.

                                                                   1
     Case 1-18-43997-cec        Doc 89     Filed 06/11/19       Entered 06/11/19 12:37:15




       Such papers shall conform to the Federal Rules of Bankruptcy Procedure and identify the

party on whose behalf the papers are submitted, the nature of the response, and the basis for such

response.

Dated: New York, New York
       June 11, 2019

                                                       WILLIAM K. HARRINGTON
                                                       UNITED STATES TRUSTEE, REGION 2

                                             By:       /s/ Nazar Khodorovsky
                                                       Nazar Khodorovsky
                                                       Trial Attorney
                                                       201 Varick Street, Suite 1006
                                                       New York, New York 10014
                                                       Tel. No. (212) 510-0500
                                                       Fax No. (212) 668-2255




                                                   2
  Case 1-18-43997-cec            Doc 89       Filed 06/11/19   Entered 06/11/19 12:37:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 -----------------------------------------------------x
                                                          Chapter 11
 In re
                                                          Case No. 18-43997 (CEC)
 Kum Gang, Inc.,

                           Debtor.

 -----------------------------------------------------x


  MOTION OF THE UNITED STATES TRUSTEE FOR APPROVAL OF
  STIPULATION AND PROPOSED ORDER DISMISSING DEBTOR’S
                    CHAPTER 11 CASE

TO: THE HONORABLE CARLA E. CRAIG,
    CHIEF UNITED STATES BANKRUPTCY JUDGE:

         The United States Trustee for Region 2 (the “United States Trustee”) hereby

moves this Court for the approval of the Stipulation and Proposed Order (the

“Stipulation”) dismissing the chapter 11 bankruptcy case of Kum Gang, Inc. (the

“Debtor”), annexed hereto as Exhibit A. In support of this motion, the United States

Trustee represents and alleges as follows:

         1.     On July 12, 2018 (the “Filing Date”), the Debtor, represented by Kenneth

F. McCallion, Esq. (“Counsel”), commenced this bankruptcy case by filing a voluntary

chapter 11 petition. See ECF Doc. No. 1.

         2.     The United States Trustee has been unable to appoint an official

committee of unsecured creditors in the Debtor’s case.

         3.     On or about June 6, 2019, Counsel informed the United States Trustee that

the Debtor was interested in the dismissal of its case.



                                                    1
  Case 1-18-43997-cec        Doc 89      Filed 06/11/19     Entered 06/11/19 12:37:15




       4.      On June 7, 2019, the Debtor’s president and Counsel executed the

Stipulation, providing for the dismissal of the Debtor’s case under 11 U.S.C. § 1112(b),

thus resolving all issues concerning the dismissal of the Debtor’s case pursuant to 11

U.S.C. § 1112. See Ex. A.

       5.      In the Stipulation, the Debtor admits that it “does not believe that it will be

able to confirm a plan of reorganization” in this chapter 11 case. Id.

       6.      The Debtor’s inability to confirm a chapter 11 plan of reorganization

provides cause for the dismissal of this case. See In re Milasinovich, No. 11-13-12294

TA, 2014 Bankr. LEXIS 1578, at *6-7 (Bankr. D.N.M. Apr. 11, 2014) (holding that a

chapter 11 case may be dismissed due to lack of a reasonable prospect of confirming a

plan of reorganization).

       7.      The Debtor’s failure to file with the Court its monthly operating report for

the month of April 2019 provides further cause for the dismissal of this case. See 11

U.S.C. § 1112(b)(4)(F).

       8.      The United States Trustee will serve notice of the hearing to approve the

Stipulation on the Debtor, Counsel, counsel for all the parties who filed notices of

appearance in this matter, and the Debtor’s creditors.




                                              2
  Case 1-18-43997-cec        Doc 89     Filed 06/11/19    Entered 06/11/19 12:37:15




       WHEREFORE, the United States Trustee requests the Court’s approval of the

Stipulation and the dismissal of the Debtor’s case.

Dated: New York, New York
       June 11, 2019
                                       WILLIAM K. HARRINGTON
                                       UNITED STATES TRUSTEE, REGION 2

                               By:     /s/ Nazar Khodorovsky
                                       Nazar Khodorovsky
                                       Trial Attorney
                                       201 Varick Street, Suite 1006
                                       New York, New York 10014
                                       Tel. No. (212) 510-0500
                                       Fax. No. (212) 668-2255




                                             3
Case 1-18-43997-cec   Doc 89   Filed 06/11/19   Entered 06/11/19 12:37:15




                          EXHIBIT A
  Case 1-18-43997-cec            Doc 89       Filed 06/11/19   Entered 06/11/19 12:37:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------x
                                                         Chapter 11
In re
                                                         Case No. 18-43997 (CEC)
Kum Gang, Inc.,

                          Debtor.

-----------------------------------------------------x


          STIPULATION AND ORDER DISMISSING CHAPTER 11 CASE

        WHEREAS, on July 12, 2018 (the “Filing Date”), Kum Gang, Inc. (the “Debtor”)

commenced this bankruptcy case by filing a voluntary petition under chapter 11 of the

Bankruptcy Code; and

        WHEREAS, the United States Trustee was not able to appoint an official

committee of unsecured creditors in the Debtor’s case; and

        WHEREAS, the Debtor has, to date, not filed its monthly operating report for

April 2019; and

        WHEREAS, the Debtor does not believe that it will be able to confirm a plan of

reorganization in its chapter 11 case; and

        WHEREAS, the Debtor desires to dismiss this case.

        IT IS HEREBY STIPULATED AND AGREED, by and between the

Debtor and the United States Trustee, that this case commenced under chapter 11

of the Bankruptcy Code be, and hereby is, dismissed, pursuant to 11 U.S.C.

§ 1112(b), and it is further




                                                  -1-
  Case 1-18-43997-cec        Doc 89    Filed 06/11/19     Entered 06/11/19 12:37:15




          ORDERED, that the Debtor pay to the United States Trustee the

appropriate sum required, if any, pursuant to 28 U.S.C. § 1930, and any

applicable interest pursuant to 31 U.S.C. § 3717, within ten (10) days of the entry

of this order and simultaneously provide to the United States Trustee an

appropriate affidavit indicating the cash disbursements, if any, for the relevant

period.

Dated: New York, New York
       June 7, 2019                          Kum Gang, Inc., Debtor

                                      By:    /s/ Kenneth F. McCallion
                                             Kenneth F. McCallion, Esq.
                                             Attorney for the Debtor
                                             McCallion & Associates LLP
                                             100 Park Ave., 16th Floor
                                             New York, New York 10017
                                             Tel. No. (646) 366-0884

Dated: Flushing, New York
       June 7, 2019                         Kum Gang, Inc., Debtor

                                    By:     /s/ Ji Sung Yoo
                                            Ji Sung Yoo, President

Dated: West Orange, New Jersey              WILLIAM K. HARRINGTON
       June 9, 2019                         UNITED STATES TRUSTEE, REGION 2

                                    By:     /s/ Nazar Khodorovsky
                                            Nazar Khodorovsky
                                            Trial Attorney
                                            201 Varick Street, Suite 1006
                                            New York, New York 10014
                                            Tel. No. (212) 510-0500
                                            Fax No. (212) 668-2255




                                            -2-
        Case 1-18-43997-cec                 Doc 89         Filed 06/11/19         Entered 06/11/19 12:37:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

In re:

Kum Gang, Inc.,
                                                                                       Chapter 11

                              Debtor.                                                  Case No. 18-43997 (CEC)

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                           AFFIRMATION OF SERVICE

 Nazar Khodorovsky affirms under penalty of perjury that the following is true and correct:

           1.        I am a trial attorney with the Office of the United States Trustee for Region 2.

         2.       On June 11, 2019, I caused true and correct copies of the Motion of The United
 States Trustee to Approve a Stipulation Between the United States Trustee and the Debtor
 Dismissing this Chapter 11 Case (the “Motion”), to be served by first-class mail upon the parties
 listed on the attached Schedule A by depositing true copies of same in sealed envelopes, with
 postage pre-paid thereon, in an official depository of the U.S. Postal Service within the City and
 State of New York.

                                                                           /s/ Nazar Khodorovsky
                                                                           Nazar Khodorovsky
    Case 1-18-43997-cec         Doc 89     Filed 06/11/19    Entered 06/11/19 12:37:15




                                      Schedule A

Kum Gang, Inc.                                     Internal Revenue Service
138-28 Northern Blvd.                              P.O. Box 7346
Flushing, NY 11354                                 Philadelphia, PA 19101-7346

Kenneth F. McCallion, Esq.                         New York State Department of Labor
McCallion & Associates LLP                         Unemployment Division
100 Park Ave., 16th Floor                          State Campus Building 12, Room 256
New York, NY 10017                                 Albany, NY 12240

Robert H. Yu, Esq.
Robert Yu LLC
716 Hudson Park
Edgewater, NJ 07020

Randi Beth Gilbert, Esq.
Horing Welikson & Rosen, P.C.
11 Hillside Avenue
Williston Park, NY 11596

Kang Youl Lee, C.P.A., P.C.
303 Fifth Avenue, Suite 1207
New York, NY 10016

Noah Bank
7301 Old York Road
Elkins Park, NY 11354

NYC Department of Finance
Tax, Audit and Enforcement Division
345 Adams Street, 10th Floor
Brooklyn, NY 11201

Illinois Union Insurance Company
c/o Chubb
202A Hall's Mill Road - Bldg A
Whitehouse Station, NJ 08889
